Citation Nr: 1016219	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-37 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
August 1968 to April 1970, to include active duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently experiences PTSD as a 
result of combat experiences in the Republic of Vietnam.  
Further evidentiary development is required before a final 
disposition can be made on this contention.  

Specifically, there is evidence in the file of consultations 
for PTSD, and of a positive PTSD "screening"; however, 
there has not yet been a confirmed diagnosis of PTSD in 
accordance with the DSM-IV, and there is nothing of record 
which specifically links the claimed PTSD to alleged 
stressors.  The RO, in denying the claim, determined that the 
Veteran's claimed stressors could not be verified, and thus, 
even if a confirmed diagnosis of PTSD was to be entered, 
service connection would not be possible.  Upon review of the 
Veteran's service personnel records, the Board determines 
that such a finding is inaccurate.  

Indeed, the Veteran served in Vietnam with a military 
occupational specialty (MOS) as a combat engineer.  He 
alleges being under fire in this capacity, and he contends 
that he currently experiences "flashbacks" and nightmares 
of his combat service.  The Veteran's DD Form 214 reflects 
award of the Bronze Star Medal (BSM or Bronze Star), which is 
a combat decoration if awarded with a "V" device.  Although 
no citation is present in the record, and the "V" device is 
not specifically noted on the DD Form 214, the Board is still 
able to conclude, based on the type and circumstances of 
service, that the Veteran's award of the Bronze Star Medal 
does reflect combat service.  Indeed, the Bronze Star is 
awarded with either an "M" to denote meritorious service, 
or a "V" to designate bravery in combat, and neither an 
"M" nor a "V" is listed in the personnel records.  
Further, the Board finds that the Veteran's hearing testimony 
was very credible.  Given that the Veteran's MOS was that of 
a combat engineer, which is a combat arms specialty in the 
U.S. Army, and that he served in Vietnam in this capacity, 
and that his testimony was credible, it logically can be 
concluded that the Bronze Star was awarded for valor in 
combat service.  Accordingly, the Veteran's stressors of 
combat service are conceded, and VA will recognize him as a 
combat Veteran for the purposes of this claim.  

As the Veteran served in combat, further development is 
needed with respect to a current psychiatric diagnosis and a 
potential nexus to service/combat stressors.  In reviewing 
the file, it is evident that the Veteran had a positive 
screening for PTSD in December 2006, and that a GAF of 65 was 
assigned in January 2007 due to PTSD flashbacks and financial 
worries.  It is not clear if the Veteran has a diagnosis of 
PTSD, or merely has some symptoms of the condition associated 
with financial worries unrelated to his military service.  
The positive screening for PTSD, however, along with the 
Veteran's status as a combat Veteran of the Vietnam War, is 
certainly enough to trigger the VA's responsibility to 
examine the Veteran in an effort to determine if any 
psychiatric disorder is present, and if so, if that disorder 
is related to military service, to include combat stressors.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the etiology of any 
psychiatric disability which may currently 
be present.  The examiner is asked to 
opine as to what, if any, disability is 
present, and then is asked if it is at 
least as likely as not that any disorder, 
to include PTSD, is causally linked to any 
event or episode in service, to include 
exposure to combat stressors in the 
Republic of Vietnam.  A detailed rationale 
should accompany any conclusions reached.  

3.  Following the above-directed 
development, re-adjudicate the Veteran's 
claim.  Should the determination be less 
than favorable, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

